                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 WATERSTONE MORTGAGE CORPORATION,

                               Plaintiff,
                                                                    OPINION and ORDER
         v.
                                                                         17-cv-796-jdp
 OFFIT KURMAN, LLC, and OFFIT KURMAN, P.A.,

                               Defendants.


       Plaintiff Waterstone Mortgage Corporation brings this legal malpractice suit against its

former counsel, defendants Offit Kurman, LLC, and Offit Kurman, P.A. It alleges that Offit

Kurman performed negligently and breached its fiduciary duties while providing legal services

to Waterstone in connection with Herrington v. Waterstone Mortgage Corp., No. 11-cv-779 (W.D.

Wis. filed Nov. 18, 2011), and the related arbitration. Waterstone has filed its third motion

to stay all proceedings pending the resolution in this court of Herrington and a related case,

Werner v. Waterstone Mortgage Corp., No. 17-cv-608 (W.D. Wis. filed Aug. 4, 2017). Dkt. 48.

In the alternative, it asks the court to continue the trial date and other deadlines by at least six

months. Offit Kurman opposes the stay, but joins in Waterstone’s request that the court

continue the trial date and other deadlines.

       The court will deny the motion for much the same reason it denied Waterstone’s first

motion to stay. See Dkt. 30. Although the damages in this case may hinge in large part on the

outcomes of Herrington and Werner, these damages need only be calculated if liability is

established. Nothing about the unresolved status of Herrington and Werner should impede the

parties’ ability to make their liability cases. If the case survives summary judgment and

Herrington and Werner remain pending, Waterstone can renew its motion at that time.
                                            ANALYSIS

       The court “has broad discretion to stay proceedings as an incident to its power to control

its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). When exercising that discretion,

courts often consider “(1) whether the litigation is at an early stage; (2) whether a stay will

unduly prejudice or tactically disadvantage the non-moving party; (3) whether a stay will

simplify the issues in question and streamline the trial; and (4) whether a stay will reduce the

burden of litigation on the parties and on the court.” Grice Eng’g, Inc. v. JG Innovations, Inc., 691

F. Supp. 2d 915, 920 (W.D. Wis. 2010) (citation omitted). The court must balance these

factors “in light of the court’s strict duty to exercise jurisdiction in a timely manner.” Id. “The

proponent of a stay bears the burden of establishing its need.” Clinton, 520 U.S. at 708.

       Waterstone’s sole argument in support of a stay pending resolution of Herrington and

Werner is that it would allow the parties to accurately assess the damages allegedly attributable

to Offit Kurman’s malpractice, which Waterston alleges includes its attorney fees incurred and

any damages awarded in those cases. Without a sense of how much Waterstone might be liable

for in those cases, it says it cannot determine the scope of factual and expert damages-related

discovery that must be done. It emphasizes, however, that its malpractice suit against Offit

Kurman will proceed regardless of the final outcome in Herrington and Werner, because Offit

Kurman’s alleged negligence in drafting the employee agreements at issue in those cases is what

caused the suits to be filed in the first place.

       As Waterstone acknowledges, the Herrington action is unlikely to resolve any time soon

because of the potential for lengthy arbitration proceedings and appeals. But Waterstone

presumably filed this case when it did because it had a ripe malpractice claim. This court is




                                                   2
strongly disinclined to let cases lie fallow for years simply because of the contingent status of

the damages.

       Further, it is not clear to the court why the scope of factual and expert discovery would

be so dramatically altered by the outcome in Herrington. Regardless whether the court upholds

Herrington’s original arbitration award, Waterstone will presumably still need to seek discovery

relating to Offit Kurman’s alleged misconduct during the Herrington case and arbitration to

prove liability for the attorney’s fees and costs that Waterstone incurred as a result of the

alleged malpractice.

       In any event, the court need not decide the issue now because, prior to summary

judgment, it is premature. Even if the court assumes that Waterstone’s potential damages

remain uncertain until Herrington and Werner are resolved, neither party has shown that either

case bears on the question of Offit Kurman’s liability. To prevail on a malpractice claim under

Wisconsin law, Waterstone must demonstrate that: (1) it had a lawyer-client relationship with

Offit Kurman; (2) Offit Kurman committed acts or omissions constituting negligence; and (3)

the negligence caused injury to Waterstone. Gibbs v. Williams, No. 14-cv-420-jdp, 2015 WL

5440628, at *2 (citing Tallmadege v. Boyle, 2007 WI App 47, ¶ 15, 300 Wis.2d 510, 730

N.W.2d 173). At trial, Waterstone will need to prove the nature and extent of its injury before

it can recover for it. Id. But for summary judgment purposes, Waterstone need only show that

it was injured by Offit Kurman; it need not demonstrate the precise nature and extent of that

injury. See, e.g., McKnight v. Gingras, 966 F. Supp. 801, 812 (E.D. Wis. 1997) (granting

summary judgment in legal malpractice case in favor of plaintiff as to liability only). The same

is true of Waterstone’s breach of fiduciary duty claims. Indeed, under Wisconsin law, “injury

is presumed from the mere fact of a breach of fiduciary duty,” so to prove liability “the principal


                                                3
does not have to show damage.” Select Creations, Inc. v. Paliafito America, Inc., 911 F. Supp. 1130,

1155 (E.D. Wis. 1995) (quoting Bockemuhl v. Jordan, 270 Wis. 14, 18, 70 N.W.2d 26 26

(1955)).

       At this point, neither party has indicated whether it intends to seek summary judgment.

But assuming that at least one of them does, much of the discovery relevant to liability should

already be complete, because the dispositive motions deadline is February 15, 2019. If, after

the dispositive motions deadline, the parties continue to believe that a continuance is

warranted, they can move to extend discovery and continue the trial. But they should be

prepared to explain with particularity (1) what continuance, short of an indefinite or years-

long stay, will suffice to give the parties a better handle on damages; and (2) exactly how the

scope of factual and expert discovery stands to be dramatically altered by the outcome in

Herrington.



                                             ORDER

       IT IS ORDERED that Plaintiff Waterstone Mortgage Corporation’s motion to stay,

Dkt. 48, is DENIED.

       Entered January 30, 2019.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                 4
